Title: To Thomas Jefferson from Thomas Paine, 25 January 1805
From: Paine, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York Janry. 25 1805.
                  
                  I wrote you on the 1st. Janry from N. Rochelle and mentioned my intention of spending part of the Winter at Washington. But as the present state of the weather renders the passage of the rivers dangerous and travelling precarious, I have given up the intention
                  Mr. Levy Lincoln and Mr. Wingate called on me at N York where I happened to be when they arrived on their Journey from Washing to the Eastward. I find by Mr. Lincoln that the Louisana Memorialists will have to return as they came and the more decisively Congress put an end to this business the better. The Cession of Louisana is a great acquisition; but great as it is it would be an incumbance on the Union were the prayer of the petitioners to be granted, nor would the lands be worth settling if the settlers are to be under a french jurisdiction. If they have a mind to have a chamber of commerce, or a Court of arbitration, to settle their own private affairs with each other, in their own language, perhaps no inconvenience may arise to us from it; but with respect to Government and legal Jurisdiction they must for several years’ yet to come be under the same laws of Congress which the Americans themselves are under who settle in Louisana. It will never answer to make the french Louisaneans the legislators of the new settlers. Perhaps no inconvenience would arise by permitting the two territories to have each of them two Representatives in Congress one of which to be an American. The Cession of Louisana is a New Case not provided for in the Constitution and must be managed by prudence and Justice. When the Emigrations from the United States into Louisana become equal to the Number of french inhabitants it may then be proper and right to erect such part where such equality exist into a constitutional state; but to do it now would be sending the American settlers into exile.
                  I think, (for I write just what thoughts come in my mind) Congress would do right to divide the country into states as far as it is known as was formerly done in the case of the western territory, subject to such revision as a future survey of the country shall shew to be necessary and to give names to them as in the former case. The aim of the Louisaneans appear to me to be that of governing Louisana in the lump and this will put a stop to that expectation. If Congress cannot do this in the present Session it might give directions so as to have something like a map or survey ready against the next Session, and to frame a form of internal government for them to continue till they arived at a state of population proper for Constitutional Government. When this be done the Country will be in a condition to be settled and the settlers will know beforehand the Government and laws they are to be under. For my own part I wish the name of Louisana to be lost and this may in a great measure be done by giving names to the new states that will serve as discriptive of their situation or condition. France lost the names and almost the remembrance of provinces by dividing them into departments with appropriate names.
                  Next to the acquisition of the territory and the Government of it is that of settling it. The people of the Eastern States are the best settlers of a New Country, and of people from abroad the German Peasantry are the best. The Irish in general are generous and dessolute. The scotch turn their attention to traffic, and the English to manufactures. These people are more fitted to live in Cities than to be cultivators of new lands.—I know not if in Virginia they are much acquainted with importation of German redemptioners, that is, servants indented for a term of years. The best farmers in Pennsylvania are those who came over in this manner or the descendants of them. The price before the war used to be twenty pounds pennsylvania currency for an indented servant for four years, that is, the ship owner, got twenty pounds per head passage money, so that upon two hundred persons he would receive after their arrival four thousand pounds paid by the persons who purchased the time of their indentures which was generally four years. These would be the best people; of foreigners, to bring into Louisana, because they would grow to be Citizens. Whereas bringing poor Negroes to work the lands in a state of slavery and wretchedness, is, besides the immorality of it, the certain way of preventing population and consequently of preventing revenue. I question if the revenue arising from ten Negroes in the consumption of imported articles is equal to that of one white citizen. In the Articles of dress and of the table it is almost impossible to make a comparison. These matters though they do not belong to the class of principles are proper subjects for the consideration of Government; and it is always fortunate when the interests of Government and that of humanity act unitedly.—But I much doubt if the Germans would come to be under a french Jurisdiction. Congress must frame the laws under which they are to serve out their time; after which Congress might give them a few acres of land to begin with for themselves and they would soon be able to buy more. I am inclined to believe that by adopting this method the Country will be more peopled in about twenty years from the present time than it has been in all the times of the french and Spainards. Spain, I believe, held it chiefly as a barrier to her dominions in Mexico and the less it was improved the better it agreed with that policy; and as to france she never shewed any great disposition or gave any great encouragement to Colonizing. It is chiefly small Countries that are shortened for room at home like England and Holland that go in quest of foreign settlements such however is the fact whatever the cause may be.
                   
                     This next paragraph is split in the middle by a printed advertisement for German Redemptioners. The text flows from one side of the printed insert to the other.
                  
                  While writing this letter I saw the following advertisement in a New York paper of Janry. 12. I have desired a friend to call on the Advertiser or to enquire the terms in order to insert them in the close of the letter.
                  A German Gentleman lately from Hamburg and now settled in N. York told me that the Senate of Hamburg has published an edict prohibiting persons Shipping themselves for America without the Consent of the Senate. The reason he gave me for it is, that under pretence of shipping themselves to America they go else where. I mention this that if the case should require some instruction to the American Consul you may be apprised of it.
                  I should suppose that Holland would be the best shipping port. The reason for this opinion is, that when the floats of Timber come down the Rhine to Holland several thousand Germans make themselves huts on the floats and come to Holland with their Wares and Marketing to sell and make their way back on foot. All the Articles called Dutch toys and also boys Marbles are made in Germany and shipped to England from Holland. If a concise account of Louisana were to be translated into the German language and the terms of passage explained, and that at the end of the time of their Indentures Congress would give them about 20 Acres of Land, and have this distributed under the authority of the American Consul at Amsterdam among the Germans who come on a Pilgrimage of traffic to Holland it would, I think, soon bring thousands of them over. And when it be known that German Redemptioners can be had in the ceded territory Monied Men in  acres of land and settle there. And I think, in order to forward and encourge this business Congress would do right to give a bounty of about ten dollars per head, for three or four years to come, to every captain or ship owner, for each German redemptioner he shall import into the ceded territory. Congress would soon find the return of the Money in the increased price of Land and the increase of revenues, and the country would become strong by the encrease of Citizens; but it would be weakened by the encrease of Negroes.
                  I have again seen and talked with the Gentleman from Hamburg. He tells me that some vessels under pretence of shipping persons to America carried them to England to serve as Soldiers and Sailors. He tells me he has the Edict or Proclamation of the senate of Hamburg forbidding persons shipping themselves without the consent of the Senate and that he will give me a Copy of it, which if he does soon enough I will send it with this letter. He says that the American Consul has been to spoken respecting this kidnapping business under American pretences, but that he says he has no authority to interfere. The German Members of Congress or the Philadelphia Merchants or Ship owners who have been in the practice of importing German redemptioners can give you better information on this subject respecting the business of importation than I can. But the redemptioners thus imported must be at the Charge of the Captain or Ship owner till their time is sold. Some of the quaker Merchants in Philadelphia went a good deal into the importation of German servants, and redemptioners. He agreed with the morality of their principles that of bettering peoples condition, and to put an end to the practice of Importing Slaves.
                  I think it not an unreasonable estimation to suppose that the population of Louisana may be encreased ten thousand souls every year. What retards the settlement of it is the want of labourers, and until labourers can be had the sale of the lands will be slow. Were I twenty years younger and my name and reputation as well known in the European Countries as it is now I would contract for a quantity of land in Louisana and go to Europe and bring over settlers.
                  As connected with the settlement of a New Country are the tools and instruments necessary for cultivation according to the crops to be raised. This will afford a new line of business to our Smiths and Iron. Manufacturies for I do not suppose the Louseainians are much expert at making them. In the meantime, the Vessels that bring over German redemptiones should bring over cargoes of those articles which I suppose can be had reasonable from the German Iron Manufactories or those of Lièges. But it is first necessary to know what are the articles necessary for that Country.
                  The friend whom I desired to call on Grant Forbes respecting the German Redemptioners on the Ship Genl. Wayne informs me that it is not yet arrived; that the Vessel  to them. But they are not the owners— The Hamburg Gentleman (Mr. Westphal) has brought me the Proclamation of the Senate of Hamburg which I enclose. He tells me that the person who has been the Agent for kidnapping people to England under pretense of Shipping them to America is an American at Hamburg. I asked him if it was either of the former Consuls, Parish or Pitcarn— He said No; but declined giving me his Name. I think you will see the propriety of taking some measures upon this affair; for besides being injurious to us and to the American Character it is a wicked piece of business. Perhaps it may afford an opportunity of saying something that may be acceptable to the Senate of Hamburg, for where a civil thing can be said on good principles it is always worth saying.
                  I also send you a letter I lately received from an old revolutionary Soldier in Kentucky. It is much better written than one would expect from a person of that standing. Perhaps some of the Kentucky Members may know him.
                  It is probable that towards the close of the Session I may make an excursion to Washington. The piece on Governer Morris’s Oration on Hamilton and that on the Louisana Memorial are the last I have published; and as every thing of public affairs is now on a good ground I shall do as I did after the War, remain a quiet Spectator, and attend now to my own affairs
                  I entend making a collection of all the pieces I have published, beginning with Common Sense, and of what I have by me in manuscript, and publish them by subscription. I have deferred doing this till the presidential election should be over, but I believe there was not much occasion for that caution. There is more of hypocricy than bigottry in America. when I was in Connecticut the summer before last I fell in Company with some Baptists among whom were three Ministers. The conversation tuned on the election for President, and one of them who appeared to be a leading man said, “They cry out against Mr Jefferson because, they say, he is a Deist. Well, a Deist may be a good Man and if he thinks it right it is right to him. For my own part, said he, I had rather vote for a Deist than for a blue-skin presbyterean.”— You judge right said I, for man that is not of any of the Sectaries will hold the balance even between all; but give power to a bigot of any sectary and he will use it to the oppression of the rest, as the blue-skins do in connection. They all agreed in this sentiment, and I have always found it assented to in any company I have had occasion to use it.
                  I judge the Collection I speak of will make five volumes Octovo of four hundred pages each at two dollars a Volume to be paid for on delivery; and as they will be delivered separately as fast as they can be printed and bound, the subscribers may stop when they please. The three first voulmes will be political and each piece will be accompanied with an account of the state of affairs at the time it was written whether in America, france or England which will also shew the occasion of writing it. The first expression in the first No. of the Crisis published the 19th. December 76. is “These are the times that try Men’s Souls.” It is therefore necessary as explanatory to the expression in all future times to shew what those times were. The two last Volumes will be theological and those who do not chuse to take them may let them alone. They will have the right to do so. by the conditions of the subscription. I shall also make a miscellaneous Volume of Correspondence, Essays, and some pieces of Poetry which I believe will have some claim to originality.
                  I have again seen and conversed with the Gentleman from Hamburg. He occupies the store of the house where I lodge. He is a whole sale Merchant in dry Goods, has been several times backward and forward from Hamburg to New York, and in one of his Voyages came with 175 German Redemptioners. He says he will engage to bring over any Number of German Redemptioners at twelve Guineas per head for their passage. The Case then will stand thus. He is to engage them and have them indented to him for four years and deliver them together with their indentures to some merchant or agent at New Orleans and receive upon the delivery of them 12 Guineas (56 dollars) per head. That Merchant or Agent will sell the time of their Indentures, four years, which will at least be worth eighty dollars, or I may say one hundred. It would fetch more than that in New York.
                  As the person who buy their time will have to find them in cloaths, He must not turn them naked upon the world; and therefore the custom in Pensylvania was, and I believe it was provided for by law that their Master at the end of their time furnished them with two Covering suits, that is two of every thing and if Congress, as I before said, were to give each of them twenty acres of Land, they would soon become Cultivators for themselves and other redemptioners would arrive to supply their places, and the present french inhabitants would soon be a minority, and the sooner the better for they give symptoms of being a troublesome set.
                  This appears to me to be the best and quickest Method of peopling Cultivating and settling Louisana and we shall gain by it a usefull industrious set of Citizens. The ten dollars bounty Money I spoke of in the former part of this Case become unnecessary.
                  There is too much detail in this business to bring it immediately before Congress, neither is there information enough at present to make a law that shall exactly fit the case. The best and shortest way will be for Congress to empower the President to devise and employ means for bringing cultivators into Louisana from any of the European Countries who after the expiration of the time of their indentures shall enjoy the same rights which other settlers enjoy. This Method will cost Congress nothing except the twenty acres of Land. The sale of their indentures will more than pay the expence. I suppose it will be necessary to appoint an Agent to whom they are to be delivered at N Orleans who will account for the monies paid and received. When this business is once set a going it will go on of itself. But I think Congress ought to make the first adventure to give encouragement to it.
                  While this letter was in hand I fell in company with a N York Captain of a Vessel who was lately at N Orleans. He says that the Number of Americans, including the Garrison, is about equal to the Number of french Inhabitants in the Town of N. Orleans. This is an additional reason for not admitting the french memorealist to be legislators in their own language. Could they get the power of legislation and Government in their hands they would probably appoint Courts to judge of claims, and you would find some of the best lands in Louisana covered with claims. I think it not an unreasonable suspicion that this is one of their objects; I observed in the french revolution that they always proceeded by stages and made each stage a stepping stone to another. The Convention, to amuse the people, voted a Constitution, and then voted to suspend the practical establishement of it till after the war and in the meantime to carry on a revolutionary Government. When Robespere fell they proposed bringing forward the suspended Constitution, and apparently for this purpose appointed a Committee to frame what they called organic laws and those organic laws turned out to be a New Constitution. (The directory constitution which was in general a good one.) When Bonaparte overthrew this Constitution he got himself appointed first Consul for ten years, then for life, and now Emperor with an hereditary succession. As to myself they first Voted me out of the Convention for being a foreigner, then imprisoned me on the ground of being a foreigner; then voted me in again by annulling the Vote that declared me a foreigner. There will be no end to the claims of these Memorialist if you once begin to make a distinction in their favour between them and the American settlers. They must all be governed by the same laws of Congress till there are a sufficient Number of American settlers to be trusted with Constitutional Powers. They might I think have a representation in Congress one of which as before mentioned to be an American.
                  I find by the Captain above Mentioned that several Liverpool Ships have been at New Orleans. It is chiefly the people of Liverpool that employ themselves in the slave trade and they bring Cargoes of those unfortunate Negroes to take back in return the hard Money and the produce of the Country. Had I the command of the elements I would blast Liverpool with fire and brimstone. It is the Sodom and Gomorrow of brutality.
                  I have now written you a long letter. The subjects it treats of and the reasons given in support of them are more proper for private communication than for publication. It is that which distinguishes this letter from my answer to the Louisana Memorial. The letter to you on the Domingo business is of the same kind. Now I am on the subject of public and private communication I will explain something to you regarding the note I sent to you two years ago the first of last Janay. when I was at Washington with respect to obtaining the Cession of Louisana. The Idea occurred to me without knowing it had occurred to any other person and I mentioned it to Dr. Leib who lived in the same house (Lovetts) and as he appeared pleased with it I wrote the Note and shewed it to him before I sent it. The next morning you said to me that measures were already taken on that business. When Lieb returned from Congress I told him of it. I knew that said he. Why then, said I, did you not tell me so, because in that case I would not have sent the note. That is the very reason said he I would not tell you because two opinions concurring on a Case strengthen it.
                  I do not however like Dr. Lieb’s Motion about Banks. Congress ought to be very cautious how it gives encouragement to this speculating project of banking for it is now carried to an extreme. It is but another kind of striking Paper Money. I expect some of them will blow up. for they have already banked away the hard Money. Were Dr. Lieb’s Motion to take place, it would, I suppose make some additional clerks necessary at the treasury, because it would derange the simplicity of collecting the revenue. I view the Doctor’s Motion as an unwise attempt at popularity among those interested in the other banks.
                  Neither do I like the Motion respecting the recession of the territory. That cession was made to the United States, and not to the representatives of the states, and if any alteration be made it should be made by the consent of the state legislatures as in the case of altering any article of the Constitution, for the seat of Government ought to be considered as a part of the Constitution. It was because the states had no place where their representatives in Congress could righfully assemble, for Congress has not the right to place itself within the Jurisdiction of any state, that the cession was made. I know that when I was clerk of the general Assembly of Pennsylvania there was, upon some disagreement between the Assembly and Congress, a strong disposition in the Assembly to signify to Congress to quit the state. The Union has now a territory independant of any state and belonging Governmentally to all, yet some of the representatives of the Union are assuming to fritter away the rights of their Constituents. There is no forseeing what occasion future Congresses in future times may have for territory, nor do I know if the dock be without or within the Limits of the City. Some how or other it happens by a comparison of things that Congress appears little to the generality of people when it sits in a little place. It is like a dwarf governing a Mole hill.
                  I am just now informed (Janny. 21s) there is a run on the Manhattan bank in this City occasioned by some difference between that and what is called the Merchants bank. Manhattan is the Indian name of N York Island. If instead of Dr Lieb’s Motion, the Motion had been that a certain proportion of the revenue should be collected in hard Money and the rest in notes of the bank of the United States it would, I think, have been much wiser, because it would restrain the Merchants in sending away the hard Cash and filling the Chasm up with paper.
                  I recollect when in France that you spoke of a plan of making the Negroes tenants on a plantaion, that is, alotting each Negroe family a quantity of land for which they were to pay to the owner a certain quantity of produce. I think that Numbers of our free Negroes might be provided for in this manner in Louisana. The best way that occurs to me is for Congress to give them their passage to New Orleans, then for them to hire themselves out to the planters for one or two years; they would by this means learn plantation business, after which to place them on a tract of land as before mentioned. A great many good things may now be done; and I please myself with the Idea of suggesting my thoughts to you.
                  Old Captain Landais who lives at Brooklyn on Long Island opposite N. York calls sometimes to see me. I knew him in Paris. He is a very respectable old Man. I wish something had been done for him in Congress on his Petition; for I think something is due to him nor do I see how the Statute of limitation can consistently apply to him. The law in John Adams’s administration which cut off all commerce and communication with france cut him off from the chance of coming to America to put in his claim. I suppose that the claims of some of our Merchants on England, france, and Spain is more than of 6 or 7 years standing yet no law of limitation, that I know of, take place between Nation, or between individuals of different Nations. I consider a statue of limitation to be a domestic law and can only have a domestic application. Dr. Melier one of the New York senators in Congress knows Landais and can give you an account of him.
                  Conerning my former letter on Domingo, I intended had I come to Washington to have talked with Piscon about it if you had approved that Method, for it can only be brought forward in an indirect way. The two Emperors are at too great a distance in objects and in Colour to have any intercourse but by Fire and Sword, yet something I think might be done. It is time I should should close this long epistle. Yours in friendship, 
                  
                     Thomas Paine 
                     
                  
                  
                     Any letters directed to me to the care of the Post Master N York will come to hand.
                  
               